Appeal from an order of the Supreme Court, Erie County (James H. Dillon, J.), entered April 2, 2015. The order, among other things, granted plaintiff’s cross motion for a protective order.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on April 20, 2016, and filed in the Erie County Clerk’s Office on April 29, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Peradotto, J.P., Carni, DeJoseph, NeMoyer and Curran, JJ.